                     Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 1 of 11

AO 98 (Rev. 12/11) Appearance Bond                                                                                 OR\G\NAL
                                          UNITED STATES DISTRICT COURT
                                                                      forthe
                                                     Southern      District of New York

                    United States of America                              )
                                     v.                                   )
                                                                          )
                          TODD KOZEL
                                                                          )                            18MAG10663
                              Defendant                                   )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,                        TODD KOZEL                            (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( ~ ) to appear for court proceedings;
            ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( ~ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
( ~ ) ( 1) This is a personal recognizance bond.

(       ) (2) This is an unsecured bond of$

(   ~   ) (3) This is a secured bond of$            1,000,000.00
                                                   ~~~~~~~~~~-
                                                                                        , secured by:

         ( ~ ) (a) $       1,000,000.00                 , in cash deposited with the court.

         (D )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         ( D ) (c)     a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

 Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
 agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
·security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
 may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
 interest and costs.
                   Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 2 of 11

                                                                                                                             Page2

AO 98 (Rev. 12111) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.·

                                                           Declarations

Ownership of the Property. I, the defendant - and each surety- declare under penalty of perjury that:
            (1)     all owners of the property securin~ this appearance bond are included on the bond;
            (2)     the property is not subject to claims, except as described above; and
          · (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
            while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant - and each surety - declare under penalty of perjury that this informatio              e. (See 28 U.S.C.§ 1746.)


Date:



                     I
                         :ct/:'
          Surety/property ow,ner- FRANK KOZEL 12119118                          Surety/property owner - signature and date




          Sufetylproperty owner- ROBERT KOZEL 12119118                          Surety/property owner - signature and date




                Surety/property owner - printed name                            Surety/property owner - signature and date




Date:




                                                                      ~IFER:a,EL ' '"'"'~
Approved.

Date: .    Iif\ fi) IZ
                    Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 3 of 11
                                                                                                                           Page 2

AO 98 (Rev. 12111) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                            Declarations

                                                        .
Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
          (1)     all owners of the property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
          while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant - and each surety- declare under penalty of perjury that this information is true.         ee 28 U.S.C.§ 1746.)


Date:




         Surety/property owner- FRANK KOZEL 12119118                          Surety/property owner - signature and date




         Surety/property owner- ROBERT KOZEL 12119118                         Surety/property owner - signature and date




                 Surety/property owner - printed name                         Surety/property owner - signature and date




Date:



Appwved.~           (),I
Date:       j      \ L {(
                                                                                AUSA JENNIFER BE/DEL signature
                                                                     --St{    tJ\f~Q~\       · · tAngye°-r
                     Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 4 of 11

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                  Page 1 of _ _ _ Pages




                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America                               )
                               v.                                          )
                                                                           )        Case No.       18MAG10663
                         TODD KOZEL                                        )
                               Defendant                                   )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                           Place




       on
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                         Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 5 of 11

AO 1998 (Rev. 12/11) Additional Conditions of Release                                                                             Page_ of _Pages

                                                ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)    (6) The defendant is placed in the custody of:
            Person or organization
             Address (only if above is an organization)
             City and state                                                                             Tel. No. _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.


                                                                                                   Custodian                                   Date
( [8J ) (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SUPERVISION AS DIRCTED
                   telephone number                             , no later than
       ( X ) (b) continue or actively seek employment.
       ( 0 ) (c) continue or start an education program.
       ( [8J) (d) surrender any passport to:        PRETRIAL SERVICES
                                                   --------------------------------------
       ( [8J ) (e) not obtain a passport or other international travel document.
       ( [8J ) (t) abide by the following restrictions on personal association, residence, or travel: SDNY
                                                                                                       ---------------------

       (0 )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                  including:

       (0 )   (h) get medical or psychiatric treatment:

       (0 )    (i) return to custody each
                                          -----
                                                at
                                                   ----
                                                        o'clock after being released at
                                                                                        -----
                                                                                              o'clock for employment, schooling,
                   or the following purposes:

       (0 )    U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
       ( X ) (k) not possess a firearm, destructive device, or other weapon.
       ( C8J ) (I) not use alcohol ( 0 ) at all ( C8J ) excessively.
       ( C8J ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
       ( X ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                   accuracy of prohibited substance screening or testing.
       ( C8J) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
             ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                   ( 0 ) (i) Curfew. You are restricted to your residence every day ( 0 ) from                            to               , or ( 0 ) as
                                directed by the pretrial services office or supervising officer; or
                   ( 0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                   ( 0) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court.
       ( C8J ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                   requirements and instructions provided.
                   ([8J) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                          supervising officer.
       (0 )   (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                  arrests,-questioning;-ortraffic stops;--                  ----------                           ----------                ---- - ---
            Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 6 of 11


                                 ADDITIONAL CONDITIONS OF RELEASE
([gl) (s) $1,000,000.00 PRB; CO-SIGNED BY 2 FRP'S (DEFENDANTS FATHER FRANK KOZEL AND BROTHER
       ROBERT KOZEL); SECURED BY $1,000,000.00 CASH; TRAVEL LIMITS INCLUDE THE SDNY;
       TEMPORARY ADDITIONAL TRAVEL UPON THE CONSENT OF AUSA AND THE APPROVAL OF
       PRETRIAL SERVICES; SURRENDER OF TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; PRE-
       TRIAL SUPERVISION AS DIRECTED; DEFENDANT IS TO SUBMIT TO A URINE ANALYSIS, IF POSITIVE
       ADD CONDITION OF DRUG TESTING/TREATMENT; ELECTRONIC GPS MONITORING (STAND
       ALONE); DEFENDANT IS TO PAY ALL OR PART OF THE COST OF LOCATION MONITORING AS
       DETERMINED BY PRETRIAL SERVICES; DEFENDANT IS TO SEEK EMPLOYMENT; DEFENDANT IS
       NOT TO POSSESS ANY FIREARMS/DESTRUCTIVE DEVICES OR OTHER WEAPONS; DEFENDANT IS TO
       BE DETAINED UNTIL ALL CONDITIONS HA VE BEEN MET; DEFENDANT IS TO REFRAIN FROM
       EXCESSIVE USE OF ALCOHOL; DEFENDANT MAY TRAVEL TO PITTSBURGH OR PALMS SPRINGS
       CALIFORNIA TO VISIT FAMILY IF APPROVED BY PRETRIAL SERVICES
       Wire Transfer Confirmation number 1219Al87A41C001049 POSTING $1,000,000.00 into the Registry of the court. Security condition
       is satisfied. So Ordered Judge Debra Freeman.
                       Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 7 of 11
AO 199C (Rev. 09/08) Advice of Penalties                                                                  Page _ _ _ of _ _ _ Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: TODD KOZEL                             18MAG10663
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.


DEFENDANT RELEASED




                                                                                         City and State



                                             Directions to the United States Marshal

(D)      The defendant is ORDERED released after processing.
(D)      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:   ----------~


                                                                                  Judicial Officer's Signature



                                                                                     Printed name and title
                       Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 8 of 11
AO l 99C (Rev. 09/08) Advice of Penalties                                                      Page _ _ _ of _ _ _ Pages

                     DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                          TheEn:nx
                                                                                         .~hattan
                                                                                         ~·estdleste.-
                                                                                          li~<kland
                                                                                           Uuk:heu
                                                                                           t:>r-a111te
                                                                                           l/utnam
                                                                                           SuBi'\'an



                                                                                   En:~kbn {l'Jllff ~uniY)
                                                                                   C:ueern (Qleens ~untY)
                                                                                Staten Hland (IC'ICftllH)RO WUllU')
                                                                                  Lcmt bland {~u & SUl'fc:lk}
WI              Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 9 of 11
                      Case 1:18-mj-10663-U~nt ~\ Filed 12/18/18 Page 1of1

.   oo~KET No. IS~ ICioloS                                                  DEFENDANT       _jtX. . . ._~. .;:_;_d: _ _. i. b->-.: <JIJ........
                                                                                                                                        ~eJ_ _ __
    AUSA      JfoD\tt'.r 6£\cA.e \                                  "       DEF.'S COUNSEL
                                                                        "'-JI! RETAINED
                                                                                                    I)Jvd ~tcl-e (
                                                                                      0 FEDERAL DEFENDERS 0 CJA 0 PRESENTMENT ONLY
    0 _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                      0 DEFENDANT WAIVES PRETRIAL REPORT

    D   Rule~ Rule 9               D Rule 5(c)(3) D Detention Hrg.             DATE OF ARREST /            dr /r
                                                                                                         r y         0 VOL. SURR.
                                                                               TIME OF ARREST -:;;.. /).-<''-f(j;M-- 0 ON WRIT
    0 Other:                                                                   TIME OF PRESENTMENT l~IO f",,._
                --------------
                                                                   BAIL DISPOSITION
                                                                                                0 SEE SEP. ORDER
    0 DETENTION ON CONSENT W/O PREJUDICE            0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
    0 D~NTION HEARING SCHEDULED F O R : - - - - - - - - -
    eJ-/(GREED CONDITIONS OF RELEASE
    DDPf;RE~S~DONOWNRECOGNIZANC~- l L                 .             )             f. /4J--.d (.~v ~
    131" I ~!(r- PRB                    m---
                                    c9=- FRP {j f ftl#v f- hvri~-V
                                                                          r-
                                                                         f-Yl/.--t i'.:        . r/'




    =
              D BY$    / ,,,.,.Jftt,~ ~R PERTY:                           -~ /z.e.,f- /Cc ·k.f· ( ~                                      /'7'1<..,.)
            VELRESTRICTEDTOSDNY~------------------------­
            MPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
    liJ..St.1RRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)
    ~RIAL SUPERVISION:           0 REGULAR 0 STRICT                             ~RECTED
                                                                        BY PRETRIAL SERVICES
    0 DBl:IG TESTING!fREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
    121-fIBF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

    0 H<)ME INCARCERATION     0 HOME DETENTION 0 CURFEW                    MONITORING        ~CTRONIC                                  ~/s:4J)
    DifEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICE~., ~£N-

    ~TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
    B15EF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
    ~TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
    0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:----------
    -------------------~REMAINING CONDITIONS TO BE MET B Y : - - - - -




    0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON
    0 DEF. WAIVES INDICTMENT                                                               -----
    0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316I(h)(7) UNTIL - - - - -

    For Rule 5(c)(3l Cases:
    D IDENTITY HEARING WAIVED                                              0 DEFENDANT TO BE REMOVED
    0 PRELIMINARY HEARING IN SDNY WAIVED                                   0 CONTROL DATE FOR REMOVAL:-----

                                                                           o-oNiiEFENDANT'S CONSENT


                                                                                   UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
    ~(original)     - COURT FILE          fllitl.-U.S. ATTORNEY'S OFFICE        J'.fLLQYl - U.S. MARSHAL        QB.flili- PRETRIAL SERVICES AGENCY
    Rev'd 2016 1H - 2
                       Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 10 of 11

                              r

                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                         FO.UR TIMES SQUARE
                                                                                                            F'IRM/AFF'IL.IATE OFFICES
                                                       NEWYORK 10036-6522                                         BOSTON
                                                                                                                  CHICAGO
                                                           TEL: (212) 735-3000                                   HOUSTON
                                                                                                               LOS ANGELES
                                                           FAX: (212) 735-2000                                   PALO ALTO
                                                                                                              WASHINGTON, O.C.
          OIRECTDIAL                                        www.skadden.com                                     WILMINGTON
       2 I 2-735-2 I 00
                                                                                                                   BEIJING
          OIRECTF'AX
                                                                                                                 BRUSSELS
       QI 7-777-2 I 00
                                                                                                                 FRANKFURT
          EMAIL ADDRESS
                                                                                                                 HONG KONG
       DAVID.MEISTER@SKADDEN.COM                                                                                   LONDON
                                                                                                                   MOSCOW
                                                                                                                   MUNICH
                                                                                                                    PARIS
                                                                                                                 SAO PAULO
                                                                                                                    SEOUL
                                                                                                                  SHANGHAI
                                                                       December 19, 2018                         SINGAPORE
                                                                                                                    TOKYO
                                                                                                                  TORONTO




                          ViaEnu~il
                          Hon. Debra Freeman
                          United States Magistrate Judge
                          United States Courthouse
                          Southern District of New York
                          5 00 Pearl Street
                          New York, New York 10007


                                                Re: United States v. Todd Kozel. 18 MAG 10663

                          Dear Magistrate Judge Freeman:

                                 I am writing on behalf of Todd Kozel with respect to the security portion of
                          the conditions ofrelease ordered by the Court yesterday.

                                   The Court ordered Mr. Kozel to be released pursuant to a bond secured by $1
                          million. I am writing to confirm that $1 million was transferred by wire to the Court
                          earlier today, pursuant to the Court's standard wire instructions. I have informed
                          AUSA Jennifer Beidel of the wire transfer confirmation number,
                          1219A1B7A41C001049. Based on that information, Ms. Beidel agrees that this
                          condition ofrelease has been satisfied.

                                  Based on the above, we respectfully request that the Court order that the/_r/[,   1       0 ;?, /]          J
                                                                                                                                       t -yz(:/
                          security condition has been satisfied.                                                             J,   /~/If
                                                                                                                        /
                                                               Res~ll                                            FlilrJf               /l74- -
                                                    ___ .      DaviY~is e
-! -                      cc: Jennifer B~idel, AUSA (by email)
Case 1:18-mj-10663-UA Document 7 Filed 12/19/18 Page 11 of 11
